OetoN, J.
This action was brought to foreclose a mortgage given by the defendant Frederick H. Werner to the plaintiff, to secure a note for $700, and interest, given at the same time by said mortgagor to said mortgagee. The said Frederick H. Werner made default; but the said appellant, Dora F. Werner, an infant under the age of twenty-one years, appeared by guardian ad litem, and answered substantially as follows: “ That the defendant Frederick was indebted to her in the sum of $1,000, and that in consideration thereof he conveyed the mortgaged premises to her, after said note and mortgage were given, and that the plaintiff agreed “to take and hold this defendant (Dora) as his debtor for the $700 to secure the payment of which the said note and mortgage were given,” and discharge the defendant Frederick from said indebtedness. These facts the appellant offered to prove, but such offer was rejected by the court.
It is contended by the learned'counsel of the appellant that these facts constituted a novation, by which the indebtedness of said mortgagor, Frederick, was discharged, and, if the indebtedness was discharged, the mortgage security thereof was also discharged; and that the defendant Dora could not be held for said indebtedness, because she was, and is yet, an infant. This may be a very plausible theory by which, at one stroke of this deadly agreement, the plaintiff has lost his claim and all of the defendants are discharged; but it is as futile, gauzy, and transparent as it is inequitable and unjust. If the plaintiff ever accepted this infant, Dora, as his only debtor, and discharged Frederick, he was very simple and easily satisfied; and, if he knew or *458intended that .be would thereby release and discharge his mortgage, he must have been mentally incompetent to do business for himself. After Dora took the conveyance of the mortgaged property in payment of the $1,000 as the whole consideration of the/deed, according to the answer, the transaction between her and Frederick was closed, and there was no indebtedness between them, one way or the other. There is no averment in the answer that Dora was to pay or assume the $700 to the plaintiff as any part of the consideration of the conveyance, and the deed was not made subject to the mortgage, and Dora did not therein assume to pay the debt secured by the mortgage as a part of the consideration or otherwise. The answer sets up no agreement on the part of Dora to buy the land of Frederick for $1,700, but only for $1,000, which Frederick owed her. There was therefore no indebtedness by her over to Frederick, and no consideration for her promise to pay the $700 to the plaintiff. Iler indebtedness to Frederick was essential to the novation. But perhaps it may be claimed that the answer, by a liberal construction, does aver that the $700 and interest was assumed by Dora as a part of the consideration for the deed; but I am unable to find such an averment. Yet the novation fails for want of the essential requisite that there must have been a valid claim against Dora, and she must have been bound to pay the debt. The answer carefully avers that the plaintiff knew or was informed that the appellant, Dora, was under twenty-one years of age at the time she so promised, and she now alleges that she was not bound. If not, then the defendant Frederick was not discharged. “ There must be the substitution of a new obligation for the old one, and the new contract must be a valid one upon which the creditor can have his remedy.” Lynch v. Austin, 51 Wis. 2S7; Guichard v. Brande, 57 Wis. 536; Hosack v. Rogers, 8 Paige, 238; Clark v. Billings, 59 Ind. 509; Bronson v. Fitzhugh, 1 Hill, 186.
*459It is not claimed that there was any agreement that the mortgage security should be affected in any way, but that it is discharged because the debt was transferred from Frederick to Dora Werner. The debt itself was not paid or discharged. In this case it would be preposterous to claim that the plaintiff ever intended to accept the irresponsibility and voidable promise of the infant, Dora, in the discharge of all the security as well as the liability there was for the payment of the debt. "We cannot put any such construction upon this pretended agreement, or give it any such effect. It would be most unreasonable as well as unjust to do so, and stultify the plaintiff. The court very properl}’' denied the offer of such evidence to defeat the mortgage.
By the Gourt.— The judgment of the superior court is affirmed.